Citation Nr: 0210825	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  99-24 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

Entitlement to an effective date prior to December 7, 1999, 
for the grant of service connection for depression with 
anxiety.  

Entitlement to an effective date prior to December 7, 1999, 
for the grant of a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel





INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1989 to August 1971. 

A Board of Veterans Appeals (Board) decision of August 21, 
2001, denied an effective date prior to August 15, 1994, for 
the grant of service connection for paroxysmal atrial 
fibrillation, and denied a rating in excess of 10 percent for 
that disability.  In a separate but concurrent decision, the 
Board denied revision of a prior Board decision of June 1990 
denying service connection for cardiac arrhythmia on the 
basis of clear and unmistakable error (CUE).  The veteran 
appealed those decisions to the United States Court of 
Appeals for Veterans' Claims (the Court).  In an order issued 
in April 2002, the Court vacated the Board's decision to the 
extent that it failed to procedurally develop earlier-
effective-date claims involving the grant of service 
connection for depression with anxiety disorder, as well as 
the award of a total disability rating based upon individual 
unemployability due to service-connected disabilities (TRIU), 
and remanded those issues to the Board for further action in 
compliance with the Court's order and an April 2002 Joint 
Motion for Partial Remand and Stay of Proceedings.  

The cited Joint Motion for Partial Remand and Stay of 
Proceedings cited the RO's failure to issue a Statement of 
the Case in response to the claimant's timely Notice of 
Disagreement with the rating decision of January 2001, which 
granted service connection for depression with anxiety, as 
well as granting his claim for TRIU, and assigned an 
effective date of December 7, 1999, for each claim.  Although 
the veteran filed a timely Notice of Disagreement with the 
effective date assigned for both those allowances, the RO 
failed to issue a Statement of the Case in response to his 
Notice of Disagreement, as required under the provisions of 
38 C.F.R. §§ 20.201, 20.302 (2001).  




The Joint Motion for Partial Remand and Stay of Proceedings 
asked that the Court remand the issues of effective dates 
prior to December 7, 1999, for the grant service connection 
for depression with anxiety, as well as the grant of a TRIU, 
to the Board for a remand to the RO for issuance of the 
required Statement of the Case under the provisions of 
38 C.F.R. §§ 20.201, 20.302 (2001), and the Court's decisions 
in Fenderson v. West, 12 Vet. App. 119, 132 (1999); Manlicon 
v. West, 12 Vet. App. 238, 240-41 (1999); and Holland v. 
Gober, 10 Vet. App. 433, 436 (1997) (when the Board fails to 
act on a claim for which there is a valid Notice of 
Disagreement, the appropriate remedy is to remand to the 
Board for remand to the RO for issuance of a Statement of the 
Case).  Although current regulations provide for some 
development to be undertaken by the Board, the Board lacks 
the authority to issue a Statement of the Case.

In addition, the appellant was to be instructed that his 
claims file would not be returned to the Board for appellate 
consideration unless he perfected his appeal as to those 
issues by filing a Substantive Appeal (VA Form 9).  


REMAND

Due to the failure of the RO to issue a Statement of the Case 
in response to the appellant's Notice of Disagreement as to 
the issues of effective dates prior to December 7, 1999, for 
the grant of service connection for depression with anxiety 
and for the grant of a TRIU, the case must be remanded to the 
RO for issuance of the required Statement of the Case.  See 
38 C.F.R. §§ 20.201, 20.302 (2001); Fenderson v. West, 12 
Vet. App. 119, 132 (1999); Manlicon v. West, 12 Vet. 
App. 238, 240-41 (1999); and Holland v. Gober, 10 Vet. 
App. 433, 436 (1997). 

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) [codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001)].  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Prior to issuing 
the required Statement of the Case, the RO must explain the 
provisions of the VCAA, provide all required notices, and 
undertake any requested or necessary development of the 
evidence pertaining to the issues on appeal.

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  The record shows that the instant appeal does not 
address a reopened claim, and the revised regulations 
pertaining to reopened claims are inapplicable to this 
appeal.  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam). 

The appellant is hereby notified that his claims file will 
not be returned to the RO for appellate consideration unless 
he perfects his appeal as to those issues by filing a 
Substantive Appeal (VA Form 9) in response to the Statement 
of the Case.  

The appellant is further informed that he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The case is Remanded to the RO for the following actions: 

1.  First, the RO must provide all 
notices required under the VCAA, and 
undertake any requested or necessary 
development of the evidence pertaining to 
the issues on appeal.

2.  The RO should then issue a Statement 
of the Case addressing the issues of an 
effective date prior to December 7, 1999, 
for the grant of service connection for 
depression with anxiety and for the grant 
of a TRIU.  With that document, the RO 
should notify the appellant that he must 
perfect his appeals by submitting his 
Substantive Appeal (VA Form 9) in order 
for those claims to be returned to the 
Board for appellate consideration, and 
should enclose a VA Form 9 for the 
appellant's use.  

Upon completion of the above-requested actions, and receipt 
of the appellant's Substantive Appeal (VA Form 9), the case 
should be returned to the Board for further appellate 
consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory 




Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




